Filed 6/7/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 129







State of North Dakota, 		Plaintiff and Appellee



v.



Michael Keondre Smith, 		Defendant and Appellant







No. 20170022







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Cynthia Feland, Judge.



AFFIRMED.



Per Curiam.



Marina Spahr, Burleigh County Assistant State’s Attorney, Bismarck, ND, for plaintiff and appellee (on brief).



Scott O. Diamond, Fargo, ND, for defendant and appellant (on brief).

State v. Smith

No. 20170022



Per Curiam.

[¶1]	Michael Smith appeals from a criminal judgment entered after the district court found him guilty of aggravated assault—domestic violence.  Smith argues the evidence was insufficient and not sufficiently credible to support the conviction of aggravated assault—domestic violence.  We summarily affirm under N.D.R.App.P. 35.1(a)(3), concluding sufficient evidence supports the district court’s conviction.   

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner

Jerod E. Tufte